COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       The Travis Law Firm, P.C. v. Allison E. Martin and Texas Workforce
                           Commission

Appellate case number:     01-19-00361-CV

Trial court case number: 2017-04271

Trial court:               11th District Court of Harris County

       On July 9, 2019, the court reporter filed a notice that the reporter’s record was not filed
because appellant either had not requested it or had not made financial arrangements. Appellant
was advised that unless the court received written proof by August 8, 2019 that arrangements had
been made for the preparation and filing of the reporter’s record, it might be required to file a brief
without a reporter’s record. We received no response.
         Accordingly, the court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been
filed, appellate court may consider and decide those issues or points that do not require a reporter’s
record).
       Appellant’s brief must be filed no later than 30 days after the date of this order.
       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.
       It is so ORDERED.

Judge’s signature: _/s/ Justice Peter Kelly_________________________
                    Acting individually  Acting for the Court


Date: __August 22, 2019_____